      Case 2:19-cv-01460-MWF-SS Document 18 Filed 05/22/19 Page 1 of 1 Page ID #:83




                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
 DANIEL KISSICK, on behalf of himself and all others                   CASE NUMBER
 similarly situated,
                                                                                              2:19-CV-01460-MWF-SS
                                                        Plaintiff(s)
                             v.
 AMERICAN RESIDENTIAL SERVICES, LLC,                                        ORDER ON APPLICATION OF NON-
                                                                          RESIDENT ATTORNEY TO APPEAR IN A
                                                    Defendant(s).             SPECIFIC CASE PRO HAC VICE
The Court, having determined whether the required fee has been paid, and having reviewed the Application of
Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
  Kennard, J. Todd                                                               of        JONES DAY
  Applicant’s Name (Last Name, First Name & Middle Initial                                 325 John H. McConnell Blvd., Ste 600
  (614) 281-3989                          (614) 461-4198                                   Columbus, OH 43215-2673
  Telephone Number                        Fax Number
  jtkennard@jonesday.com
                              E-Mail Address                                               Firm/Agency Name & Address
for permission to appear and participate in this case on behalf of
  American Residential Services, LLC

  Name(s) of Party(ies) Represent                                ☐ Plaintiff(s) ☒ Defendant(s) ☐ Other:
and designating as Local Counsel
  Mamikonyan, Erna                                                                    of    JONES DAY
  Designee’s Name (Last Name, First Name & Middle Initial                                   555 South Flower Street, 50th Floor
  SBN: 302000                       213.489.3939                 213.243.2539               Los Angeles, CA 90071-2452
   Designee’s Cal. Bar No.           Telephone Number             Fax Number
  emamikonyan@jonesday.com
                                  E-Mail Address                                            Firm/Agency Name & Address
HEREBY ORDERS THAT the Application be:
  ☒GRANTED
  ☐DENIED:            ☐   for failure to pay the required fee.
                      ☐   for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                      ☐   for failure to complete Application:
                      ☐   pursuant to L.R. 83-2.1.3.2: ☐Applicant resides in California; ☐ previous Applications listed indicate Applicant
                          is regularly employed or engaged in business, professional, or other similar activities in California.
                      ☐   pursuant to L.R. 83-2.1.3.4; Local Counsel: ☐ is not member of Bar of this Court; ☐ does not maintain office
                          District.
                      ☐ because
IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid: ☐ be refunded ☐ not be refunded.

Dated: May 22, 2019
                                                                                                U.S. District Judge

 G-64 Order (05/16)       ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                      Page 1 of 1
